. AO 245B (CASD Rev. 1/19) Judgment ina Criminal Case

 
  

| _y No
UNITED STATES DISTRICT COUR’ [ Y 12 2019
SOUTHERN DISTRICT OF CALIFORNIA Sourfheei $8 STRICT ce cour

a

 

 

T OF CALIES i
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINATTCASE—____ DERI |
LO v.- (For Offenses Committed On or After November 1, 1987) - ~
MIGUEL TABANICO-MONTES Case Number: 19CR2464-DMS
J oseph Mbacho RET
Defendant’s Attomey
USM Number 85731298
C] -
THE DEFENDANT:

pleaded guilty tocount(s) = 1-of the Information

L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged euilty of such count(s), which involve the following offense(s):

 

 

Count

Tithe & Section Nature of Offense Number(s)
8 USC 1324(a)(1 MAN , TRANSPORTATION OF CERTAIN ALIENS FOR FINANCIAL 1
(v)C) and (a)(1)(B)(i) GAIN AND AIDING AND ABETTING.

The defendant is sentenced as provided in pages 2 through. 2 __ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. ,
[{ The defendant has been found not guilty on count(s) |
Xi Count(s} remaining are dismissed on the motion of the United States.

 

Assessment : $100.00

[] IVTA Assessment*:
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine C1 Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

November 8.2019 5

Date of Imposition of Sentence

Yoo. Ds
HON. Dana M. Sdbraw
UNITED STATES DISTRICT JUDGE
r

_ AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: "MIGUEL TABANICO-MONTES _ Judgment - Page 2 of 2
CASE NUMBER: 19CR2464-DMS
IMPRISONMENT
The defendant i is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of,
EIGHT (8) MONTHS.
U1 __ Sentence imposed pursuant to Title 8 USC Section 1326(b).. .
x]

The court makes the following recommendations to the Bureau of Prisons:
Defendant be designated to a facility in the Western Region.

The defendant is remanded to the custody of the United States Marshal.

| The defendant must surrender to the United States Marshal for this district:

[) at A.M. on

 

as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before

O as notified by. the United States Marshal.
- 0 asnotified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR2464-DMS
